As filed with the Securities and Exchange Commission on December 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2015 Date of reporting period:October 31, 2014 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at October 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 98.23% Aerospace & Defense - 7.05% The Boeing Co. $ Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Vectrus, Inc. * Air Freight & Logistics - 0.11% FedEx Corp. Airlines - 2.37% Delta Air Lines, Inc. Hawaiian Holdings, Inc. * SkyWest, Inc. Southwest Airlines Co. Spirit Airlines, Inc. * Auto Components - 0.84% BorgWarner, Inc. Delphi Automotive PLC # Beverages - 2.36% Coca-Cola Enterprises, Inc. Dr. Pepper Snapple Group, Inc. Biotechnology - 0.95% Biogen Idec, Inc. * Gilead Sciences, Inc. * Building Products - 0.32% AAON, Inc. Capital Markets - 1.85% Ameriprise Financial, Inc. The Goldman Sachs Group, Inc. Chemicals - 7.53% CF Industries Holdings, Inc. The Dow Chemical Co. LyondellBasell Industries NV - Class A # The Mosaic Co. NewMarket Corp. Olin Corp. Commercial Services & Supplies - 0.63% The ADT Corp. G & K Services, Inc. - Class A Tyco International Ltd. # Communications Equipment - 1.17% Brocade Communications Systems, Inc. Cisco Systems, Inc. Computers & Peripherals - 3.96% Lexmark International, Inc. - Class A NetApp, Inc. SanDisk Corp. Seagate Technology PLC # Western Digital Corp. Construction & Engineering - 0.73% AECOM Technology Corp. * Containers & Packaging - 1.09% Ball Corp. Distributors - 0.30% Core-Mark Holding Co., Inc. Diversified Consumer Services - 1.02% Outerwall, Inc. * Strayer Education, Inc. * Diversified Financial Services - 0.84% Mcgraw Hill Financial, Inc. Moody's Corp. Diversified Telecommunication Services - 6.63% AT&T, Inc. Frontier Communications Corp. IDT Corp. - Class B Inteliquent, Inc. Vonage Holdings Corp. * Windstream Holdings, Inc. Electrical Equipment - 0.34% Acuity Brands, Inc. EnerSys, Inc. Electronic Equipment, Instruments & Components - 0.10% Insight Enterprises, Inc. * Energy Equipment & Services - 2.13% Cameron International Corp. * Halliburton Co. Patterson-UTI Energy, Inc. RPC, Inc. Tesco Corp. # Food & Staples Retailing - 1.57% The Andersons, Inc. The Kroger Co. Wal-Mart Stores, Inc. Food Products - 1.52% Sanderson Farms, Inc. Tyson Foods, Inc. - Class A Gas Utilities - 0.84% New Jersey Resources Corp. UGI Corp. Health Care Equipment & Supplies - 1.76% Edwards Lifesciences Corp. * St. Jude Medical, Inc. Health Care Providers & Services - 4.93% Aetna, Inc. Corvel Corp. * ExamWorks Group, Inc. * HCA Holdings, Inc. * Magellan Health Services, Inc. * Quest Diagnostics, Inc. Triple-S Management Corp. - Class B *# Universal Health Services, Inc. - Class B WellPoint, Inc. Hotels, Restaurants & Leisure - 1.74% Burger King Worldwide, Inc. Marriott International, Inc. - Class A Sonic Corp. Wynn Resorts Ltd. Household Durables - 0.31% CSS Industries, Inc. Universal Electronics, Inc. * Independent Power Producers & Energy Traders - 0.10% AES Corp. Industrial Conglomerates - 1.18% General Electric Co. Insurance - 5.62% Assurant, Inc. The Travelers Companies, Inc. Internet Software & Services - 2.09% IAC/InterActiveCorp. VeriSign, Inc. * IT Services - 4.72% Broadridge Financial Solutions, Inc. International Business Machines Corp. Mastercard, Inc. - Class A Science Applications International Corp. The Western Union Co. Leisure Products - 0.11% Nautilus, Inc. * Machinery - 3.25% Caterpillar, Inc. Flowserve Corp. The Greenbrier Companies, Inc. Ingersoll-Rand PLC # The Manitowoc Co., Inc. Oshkosh Corp. Pentair PLC # Trinity Industries, Inc. Media - 5.32% DIRECTV * Graham Holdings Co. - Class B Live Nation Entertainment, Inc. * Twenty-First Century Fox, Inc. - Class A Viacom, Inc. - Class B Multi-line Retail - 0.10% Dillard's, Inc. - Class A Oil, Gas & Consumable Fuels - 5.56% EOG Resources, Inc. Exxon Mobil Corp. Green Plains, Inc. Hess Corp. HollyFrontier Corp. Marathon Petroleum Corp. Panhandle Oil And Gas, Inc. - Class A PBF Energy, Inc. - Class A Rex American Resources Corp. * Targa Resources Corp. Tesoro Corp. Western Refining, Inc. Paper & Forest Products - 0.18% Clearwater Paper Corp. * Pharmaceuticals - 3.97% Pfizer, Inc. Professional Services - 1.17% Dun & Bradstreet Corp. Hill International, Inc. * Road & Rail - 0.53% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 1.95% Intel Corp. Micron Technology, Inc. * NVIDIA Corp. Skyworks Solutions, Inc. Software - 1.48% Aspen Technology, Inc. * Manhattan Associates, Inc. * Take-Two Interactive Software * Specialty Retail - 5.18% AutoZone, Inc. * GameStop Corp. - Class A Home Depot, Inc. Textiles, Apparel & Luxury Goods - 0.63% Nike, Inc. - Class B Trading Companies & Distributors - 0.10% United Rentals, Inc. * Total Common Stocks (Cost $119,367,876) REITS - 0.10% Real Estate Management & Development - 0.10% CBRE Group, Inc. * Total REITS (Cost $141,456) Total Investments in Securities (Cost $119,509,332) - 98.33% Other Assets in Excess of Liabilities - 1.67% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at October 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 96.13% Aerospace & Defense - 3.55% BAE Systems PLC - ADR $ Lockheed Martin Corp. Chemicals - 1.88% Potash Corporation of Saskatchewan, Inc. - ADR Commercial Banks - 5.03% Bank of Montreal # Diversified Telecommunication Services - 23.04% AT&T, Inc. BCE, Inc. # CenturyLink, Inc. Deutsche Telekom AG - ADR Orange S.A. - ADR Telefonica S.A. - ADR Telenor ASA - ADR Telstra Corp., Ltd. - ADR TELUS Corp. # Verizon Communications, Inc. Energy Equipment & Services - 6.88% Ensco PLC - Class A # Noble Corp. PLC # Transocean Ltd. # Food Products - 0.30% Kraft Foods Group, Inc. Insurance - 3.19% AXA S.A. - ADR Sun Life Financial, Inc. # Swiss Re AG - ADR Media - 3.06% Shaw Communications, Inc. - Class B Metals & Mining - 2.37% BHP Billiton PLC - ADR Companhia Siderurgica Nacional S.A. - ADR Teck Resources Ltd. - Class B # Office Electronics - 2.01% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 22.48% BP PLC - ADR Canadian Oil Sands Ltd. # China Petroleum & Chemical Corp. - ADR CNOOC Ltd. - ADR ConocoPhillips Ecopetrol S.A. - ADR ENI S.p.A. - ADR Gazprom OAO - ADR Husky Energy, Inc. # PetroChina Co., Ltd. - ADR Royal Dutch Shell PLC - Class A - ADR Statoil ASA - ADR Total S.A. - ADR Pharmaceuticals - 2.85% Eli Lilly & Co. GlaxoSmithKline PLC - ADR Specialty Retail - 0.71% Staples, Inc. Textiles, Apparel & Luxury Goods - 0.50% Coach, Inc. Tobacco - 5.72% Altria Group, Inc. Lorillard, Inc. Reynolds American, Inc. Wireless Telecommunication Services - 12.56% China Mobile Ltd. - ADR Mobile Telesystems - ADR NTT DoCoMo, Inc. - ADR Rogers Communications, Inc. - Class B # Vodafone Group PLC - ADR Total Common Stocks (Cost $141,835,711) PREFERRED STOCKS - 2.37% Diversified Telecommunication Services - 2.37% Telefonica Brasil S.A. - ADR Total Preferred Stocks (Cost $3,751,995) Total Investments in Securities (Cost $145,587,706) - 98.50% Other Assets in Excess of Liabilities - 1.50% Net Assets - 100.00% $ ADR - American Depository Receipt # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States 23.1% United Kingdom 15.9% Canada 14.5% France 7.1% Hong Kong 5.3% Switzerland 5.2% Russian Federation 5.0% Colombia 3.8% Australia 3.6% Germany 3.3% Italy 3.2% Brazil 2.8% Japan 2.6% Netherlands 2.1% China 0.9% Spain 0.8% Norway 0.8% 100.0% O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at October 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 99.17% Aerospace & Defense - 3.40% Curtiss-Wright Corp. $ Embraer S.A. - ADR Engility Holdings, Inc. * Exelis, Inc. Huntington Ingalls Industries, Inc. Spirit Aerosystems Holdings, Inc. - Class A * Air Freight & Logistics - 0.25% C.H. Robinson Worldwide, Inc. Airlines - 1.99% Air France - KLM - ADR * Hawaiian Holdings, Inc. * JetBlue Airways Corp. * Spirit Airlines, Inc. * Auto Components - 4.01% Gentex Corp. Gentherm, Inc. * Lear Corp. Standard Motor Products, Inc. Tower International, Inc. * Valeo S.A. - ADR Visteon Corp. * Beverages - 0.47% Coca-Cola Bottling Co. Molson Coors Brewing Co. - Class B Biotechnology - 0.45% United Therapeutics Corp. * Building Products - 1.06% A.O. Smith Corp. AAON, Inc. Capital Markets - 0.90% Calamos Asset Management, Inc. - Class A HFF, Inc. - Class A * Piper Jaffray Companies, Inc. * Chemicals - 2.10% A. Schulman, Inc. Celanese Corp. - Class A Huntsman Corp. International Flavors & Fragrances, Inc. NewMarket Corp. PolyOne Corp. Commercial Services & Supplies - 3.16% Cintas Corp. Kimball International, Inc. - Class B Multi-Color Corp. Republic Services, Inc. U.S. Ecology, Inc. Communications Equipment - 0.64% Ituran Location And Control Ltd. # Computers & Peripherals - 0.79% Electronics for Imaging, Inc. * Construction & Engineering - 0.13% Comfort Systems USA, Inc. Construction Materials - 0.63% Eagle Materials, Inc. Containers & Packaging - 2.07% Ball Corp. Graphic Packaging Holding Co. * Packaging Corp. of America Distributors - 0.76% Core-Mark Holding Co., Inc. Diversified Consumer Services - 1.83% China Distance Education Holdings Ltd. - ADR DeVry Education Group, Inc. New Oriental Education & Technology Group, Inc. - ADR * TAL Education Group - ADR * Diversified Telecommunication Services - 3.52% Consolidated Communications Holdings, Inc. Frontier Communications Corp. Hellenic Telecommunications Organization S.A. - ADR * IDT Corp. - Class B Spark New Zealand Ltd. - ADR Windstream Holdings, Inc. Electrical Equipment - 1.34% Acuity Brands, Inc. EnerSys, Inc. Electronic Equipment, Instruments & Components - 1.25% CDW Corp. of Deleware Newport Corp. * Sanmina Corp. * Zebra Technologies Corp. - Class A * Energy Equipment & Services - 3.73% Helmerich & Payne, Inc. Matrix Service Co. * Nabors Industries Ltd. # North American Energy Partners, Inc. # Patterson-UTI Energy, Inc. Pioneer Energy Services Corp. * RPC, Inc. Superior Energy Services, Inc. Tesco Corp. # Unit Corp. * Food & Staples Retailing - 0.59% The Andersons, Inc. Food Products - 6.07% Cal-Maine Foods, Inc. Calavo Growers, Inc. Gruma S.A.B. de C.V. - ADR Hormel Foods Corp. Industrias Bachoco S.A.B. de C.V. - ADR Ingredion, Inc. John B. Sanfilippo & Son, Inc. * Pilgrim's Pride Corp. * Sanderson Farms, Inc. Tyson Foods, Inc. - Class A Health Care Equipment & Supplies - 1.46% Anika Therapeutics, Inc. * Masimo Corp. * Vascular Solutions, Inc. * West Pharmaceutical Services, Inc. Health Care Providers & Services - 6.69% Centene Corp. * Chemed Corp. Concord Medical Services Holdings Ltd. - ADR Corvel Corp. * ExamWorks Group, Inc. * Extendicare, Inc. # LifePoint Hospitals, Inc. * Select Medical Holdings Corp. Team Health Holdings, Inc. * U.S. Physical Therapy, Inc. Universal Health Services, Inc. - Class B VCA, Inc. * Hotels, Restaurants & Leisure - 6.30% Burger King Worldwide, Inc. Cracker Barrel Old Country Store, Inc. Famous Dave's of America, Inc. * Hyatt Hotels Corp. - Class A * InterContinental Hotels Group PLC - ADR Jack in the Box, Inc. Marriott Vacations Worldwide Corp. Red Robin Gourmet Burgers, Inc. * Royal Caribbean Cruises Ltd. # Sonic Corp. Household Durables - 0.78% Garmin Ltd. # Helen Of Troy Ltd. *# Leggett & Platt, Inc. Universal Electronics, Inc. * Household Products - 0.22% Spectrum Brands Holdings, Inc. Insurance - 1.29% Argo Group International Holdings, Ltd. # Erie Indemnity Co. - Class A Safety Insurance Group, Inc. W.R. Berkley Corp. Internet & Catalog Retail - 0.36% Liberty Ventures - Class A * NutriSystem, Inc. Internet Software & Services - 0.56% Envestnet, Inc. * IAC/InterActiveCorp. IT Services - 2.09% Booz Allen Hamilton Holding Corp. Broadridge Financial Solutions, Inc. Computer Sciences Corp. CSG Systems International, Inc. Euronet Worldwide, Inc. * Sykes Enterprises, Inc. * Leisure Products - 0.15% Smith & Wesson Holding Corp. * Life Sciences Tools & Services - 0.94% PerkinElmer, Inc. WuXi PharmaTech Cayman, Inc. - ADR * Machinery - 6.35% CIRCOR International, Inc. Columbus Mckinnon Corp. Conrad Industries, Inc. Douglas Dynamics, Inc. The Greenbrier Companies, Inc. Hurco Companies, Inc. Kadant, Inc. NN, Inc. Trinity Industries, Inc. WABCO Holdings, Inc. * Marine - 0.51% Kirby Corp. * Media - 1.51% 59 Graham Holdings Co. - Class B John Wiley & Sons, Inc. - Class A Live Nation Entertainment, Inc. * MDC Partners, Inc. - Class A # Metals & Mining - 0.22% Steel Dynamics, Inc. Multi-line Retail - 0.67% Burlington Stores, Inc. * Dillard's, Inc. - Class A Oil, Gas & Consumable Fuels - 3.13% Abraxas Petroleum Corp. * Enerplus Corp. # Green Plains, Inc. Panhandle Oil And Gas, Inc. - Class A SM Energy Co. Targa Resources Corp. Vermilion Energy, Inc. # Whiting Petroleum Corp. * Pharmaceuticals - 1.76% Depomed, Inc. * Dr. Reddy's Laboratories Ltd. - ADR Jazz Pharmaceuticals PLC *# Salix Pharmaceuticals Ltd. * Professional Services - 2.08% Huron Consulting Group, Inc. * Navigant Consulting, Inc. * Robert Half International, Inc. Towers Watson & Co. - Class A VSE Corp. Road & Rail - 4.54% ArcBest Corp. Avis Budget Group, Inc. * Heartland Express, Inc. Knight Transportation, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc. * Ryder System, Inc. Semiconductors & Semiconductor Equipment - 5.85% Advanced Semiconductor Engineering, Inc. - ADR Amkor Technology, Inc. * Fairchild Semiconductor International, Inc. * Integrated Device Technology, Inc. * Marvell Technology Group Ltd. # Micrel, Inc. Silicon Motion Technology Corp. - ADR Siliconware Precision Industries Co. - ADR Skyworks Solutions, Inc. Ultra Clean Holdings, Inc. * Software - 3.49% Advent Software, Inc. Aspen Technology, Inc. * Blackbaud, Inc. Callidus Software, Inc. * Magic Software Enterprises Ltd. # Manhattan Associates, Inc. * Open Text Corp. # PTC, Inc. * VASCO Data Security International, Inc. * Verint Systems, Inc. * Specialty Retail - 1.44% Cato Corp. - Class A The Finish Line, Inc. - Class A Foot Locker, Inc. Technology Hardware, Storage & Peripherals - 0.60% Logitech International S.A. # Textiles, Apparel & Luxury Goods - 1.75% G-III Apparel Group Ltd. * Hanesbrands, Inc. Thrifts & Mortgage Finance - 0.22% United Community Financial Corp. Tobacco - 0.28% Vector Group Ltd. Trading Companies & Distributors - 1.74% Aceto Corp. Bunzl PLC - ADR United Rentals, Inc. * Transportation Infrastructure - 1.05% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. - ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. - ADR Total Common Stocks (Cost $11,145,418) Total Investments in Securities (Cost $11,145,418) - 99.17% Other Assets in Excess of Liabilities - 0.83% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments October 31, 2014 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks and preferred stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types. These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of October 31, 2014: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
